Catón, C. J. These safes originally belonged to Farnum, who was indebted to Couch for rent, for which they were distrained. The whole case depends upon the question whether Page had authority from Farnum to sell the safes to Head. Farnum, a merchant in Chicago, went East and left his business in charge of Page under the following powers of attorney: “ Know all Men by these Presents, That I, John M. Farnum, of Chicago, in the county of Cook, and State of Illinois, do hereby make, constitute and appoint Horatio Page, of said Chicago, to be my true and lawful attorney, with full power and authority for me, and in my name and stead, to sell, transfer and arrange any and all notes, accounts, choses in action, or other evidence of debt now due me, for such prices and considerations, and to such persons, my creditors or others, or to pledge the same as security for any indebtedness, in such manner as to my attorney shall seem fit, hereby giving my said attorney full power and authority to bind me fully in the premises. This power is intended to be in addition to that given my said attorney by deed, dated the 9 th day of March, A. D. 1857.” Also the following: “ Know all Men by these Pbesbnts, That we, John M. Farnum, <?f Chicago, in the county of Cook, and State of Illinois, and Anna D. Farnum, wife of the said John M. Farnum, do hereby make, constitute and appoint Horatio Page, of Milwaukee, in the State of Wisconsin, to be our true and lawful attorney, with full power and authority for us and in our name and stead, and as our act and deed, to enter into and take possession of all such lands, tenements and real estate whatever in the State of Illinois, wherever in said State the same may be situated, to or in which we are in any way entitled or intrusted, and to grant, bargain, sell and convey the same, or any part or parcel thereof, for such sum, price or consideration, and on such terms of payment as to him, the said Page, shall seem meet, and for us and in our names, to make, execute, acknowledge and deliver to the purchaser or purchasers thereof good and sufficient deed or deeds and conveyances for the same, either with or without covenants and warranty on the part of the said John M. Farnum, and until the sale thereof, to let and demise the said real estate for the best rent that can be procured for the same, and to ask, demand, dis-train for, collect, recover, receive, and receipt for all sums of money which shall become due and owing to us, or either of us, by means of such bargain, sale and conveyance, lease and demise. “ And I, the said John M. Farnum, do also hereby make, constitute and appoint the said Page to be my true and lawful attorney, in my name and stead, to manage, conduct, and carry on my business, at No. 159 South Water street, in said Chicago, to receive, sell, and vend all and every of the goods, wares and merchandize, which are now in, or which I may hereafter put into my said store and business, and to do any and everything in relation to my business in said store, which to my said attorney shall seem meet and proper for my interest. Also to make, execute, sign and deliver for me, and in my name, all bills, notes, drafts or instruments in writing whatsoever, which shall be proper or necessary in carrying on and managing my said business; to demand, collect, receive and receipt for all demands or debts due me, and to commence any legal proceedings therefor which my said attorney may deem necessary in the execution of the powers herein granted, hereby giving my said attorney full power and authority to do and perform all and every act and deed of whatsoever name or nature, legally appertaining to the same, binding me as firmly and irrevocably by such acts and deeds as if I were personally present consenting thereto. We, the said John M. Farnum and Anna D. Farnum, hereby ratifying and confirming all that our said attorney shall lawfully do, or cause to be done, by virtue hereof. In witness whereof, we have hereto set our hands and seals this ninth day of March, A. D. 1857. JOHN M. FARNUM. [seal.] ANNA D. FARNUM. [seal.] Attest: O. N. Holden, Wm. T. Hancock.” “Know all Men by these Presents, That I do hereby make, constitute and appoint Horatio Page to be my true and lawful attorney, for me, and in my name, place and stead, to transact any and all mercantile business on my part and behalf, to purchase and sell for me any stocks or stock of goods upon such terms as he may deem most for my interest. Intending hereby to empower the said Page to manage my mercantile matters in the city of Chicago, during my absence, as fully as I could do were I present myself; hereby leserving the right to revoke these presents at pleasure. Witness my hand and seal, this 7th day of March, 1857, at the city of Chicago. JOHN M. FARNUM. [seal.]” During Farnum’s absence, Head presented to Page a bill against Farnum, for $412.72, a part of which had been incurred under Page’s administration, after Farnum had executed these powers of attorney. Page sold the safes to Head in satisfaction of the bill, which was accordingly receipted, one set of the keys delivered to Head, and the safes left in the store for the present. The safes had been procured by Farnum for the use of the store, and not as articles of merchandize. Farnum returned while the safes were still there, and was informed of the sale by Page, and made no objections, as the plaintiff offered to prove by the testimony of Page, but this evidence the court ruled out. In this state of affairs, the safes were seized on the distress warrant. We cannot doubt that under these powers of attorney and especially the last, Page was authorized to sell these safes, and transfer a good title to them, from Farnurn to the purchaser. It is true, that Farnum’s regular business was not dealing in safes, yet the broad language in these powers of attorney, was sufficient to authorize him to dispose of a desk, or chair, or safe, which had been procured for the use of the store, but for which there was no longer occasion for the accommodation of the business. There was no appearance of fraud or unfairness in the transaction. It was evidently conducted in good faith and with a view to promote the interest of his principal. But if there were doubts, as to the extent of the original authority to make the sale, the evidence offered should have been admitted, to prove a subsequent ratification of it by Farnurn. Upon Ms return he was advised of the sale, and he made no objection to it. This of itself, afforded strong evidence that he approved of what Page had done, and thus ratified it. The judgment must be reversed, and the cause remanded. Judgment reversed.